 

. |

oR oT
i ae wl cunt <- EELED
| wes “~TROICALE 7 FILE

   

 

ag
os
UNITED STATES DISTRICT COURT [OA ren
SOUTHERN DISTRICT OF NEW YORK iL AVE FILED: oat
LN
9008 QUEENS BLVD. LOFT LLC and CHUN PETER
DONG, Case No. 19-cv-10375 (GBD)
Plaintiffs, PROPOSED
- against - DEFAULT JUDGMENT
MIRIAM EQUITIES LLC and JONATHAN RUBIN,
Defendants.
X

 

Plaintiffs 9008 Queens Blvd. Loft LLC and Chun Peter Dong (the “Plaintiffs”) having
commenced this action seeking, inter alia, a judgment declaring that: (A) Defendants Miriam
Equities LLC and Jonathan Rubin (the “Defendants”) have no right, title or interest in and to (i)
three Promissory Notes dated December 1, 2016 issued by Sentry at QB LLC (“Sentry”) as maker
(the “Notes”) to Plaintiff 9008 Queens Blvd. Loft LLC (“9008 Queens”), annexed collectively as
Exhibit A to the Declaration of Chun Peter Dong, dated November 15, 2019 (the “Dong
Declaration”), and (ii) money judgments in Supreme Court, Queens County in favor of Plaintiff

9008 Queens and against Sentry at QB LLC, Sentry Operating Corp., Ding Kwong Wai a/k/a John

 

Wai, and Benjamin Wai, issued under Index Nos. 660/2019, 661/2019 and 662/2019, which were
filed and recorded by the County Clerk of Queens County on February 4, 2019 (the “‘Judgments”’)
and are annexed collectively as Exhibit B to the Dong Declaration; and (B) a document dated as of
May, 2019 entitled “Loan Purchase Agreement/Assignment of Judgments” (the “Loan Purchase
Agreement”), filed on November 8, 2019 at Dkt. No. 3-1 as Exhibit A to the Complaint, is of no
force or effect; and Defendants having been duly served with the Summons and Complaint in this

action on November 15, 2019, and having failed to timely appear or respond to the Complaint, and

530887_2

 
the Clerk of Court having entered Defendants’ defaults on the docket of this action on December
18, 2019.
NOW, ON MOTION of Silverman Shin & Byrne PLLC, attorneys for the Plaintiffs, it is
ORDERED, ADJUDGED AND DECREED that Defendants Miriam Equities LLC and
Jonathan Rubin have no right, title or interest in and to the Notes or the Judgments and that the Loan

Purchase Agreement is null and void and of no force or effect.

Dated: New York, New York |
[JAN 0 7 2020

1a, 8 Dols
Cc} US.DJ.

This dogument was entered on the docket
on ee eye

 

 

§30887_2

 

 
